UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5153



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KAMAL MABREY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(CR-03-511-RDB)


Submitted:   April 26, 2006                 Decided:   June 16, 2006


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, John H. Chun, Assistant
Federal Public Defender, Baltimore, Maryland; Sherri Keene, Staff
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, John F. Purcell, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Kamal Mabrey pled guilty to being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).                               The

district court sentenced him as an armed career criminal under 18

U.S.C.A. § 924(e) (West 2000 & Supp. 2005), to 188 months of

imprisonment,         the    bottom        of     the    then-mandatory         sentencing

guidelines range.            We affirmed Mabrey’s conviction, vacated his

sentence,      and     remanded     for     resentencing         in    light    of    United

States v. Booker, 543 U.S. 220 (2005).                          See United States v.

Mabrey,     150       F.    App’x    274        (4th    Cir.    2005)    (No.       04-5077)

(“Mabrey I”).

               On remand, the district court resentenced Mabrey to a

180-month prison term, the statutory mandatory minimum sentence.

Mabrey appeals the sentence imposed on remand, asserting that the

district court erred in concluding that his second-degree burglary

conviction under Maryland law qualified as a violent felony for

purposes of sentencing him as an armed career criminal and that his

Sixth Amendment rights were violated because the predicate offenses

were neither submitted to a jury nor admitted by him.                                Mabrey

acknowledges, however, that he is precluded from raising these

issues in this appeal because he litigated them in Mabrey I.

               In Mabrey I, we rejected the claims Mabrey now seeks to

raise in this appeal.               Thus, we find that Mabrey’s claims are

barred    by    the    law-of-the-case           doctrine      and    that   none    of   the


                                            - 2 -
exceptions applies.   See United States v. Aramony, 166 F.3d 655,

661 (4th Cir. 1999) (discussing doctrine and exceptions thereto);

see also S. Atl. Ltd. P’ship of Tenn. v. Riese, 356 F.3d 576, 583

(4th Cir. 2004) (discussing mandate rule).   Accordingly, we affirm

Mabrey’s sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -